NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FORREST GLENN SHUNN,                            No. 20-35648

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00085-BLW

 v.
                                                MEMORANDUM*
GORDON BENSON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Idaho state prisoner Forrest Glenn Shunn appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation,

deliberate indifference to his serious medical needs, and due process claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Watison v. Carter,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Shunn’s action because Shunn failed to

allege facts sufficient to state a plausible claim. See Sandin v. Conner, 515 U.S.

472, 483-85 (1995) (a prisoner has no protected liberty interest when the sanction

imposed neither extends the length of his sentence nor imposes an “atypical and

significant hardship”); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are construed liberally, a plaintiff must allege facts

sufficient to state a plausible claim); Rhodes v. Robinson, 408 F.3d 559, 567–68

(9th Cir. 2005) (elements of a First Amendment retaliation claim); Toguchi v.

Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (deliberate indifference is a high

legal standard requiring a defendant be aware of and disregard an excessive risk to

an inmate’s health; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.


                                          2                                       20-35648